Citation Nr: 0521397	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a low back disability 
(claimed to be the residual of a back injury in service). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty with the 
Merchant Marine from August 14, 1944 to January 5, 1945, from 
February 8, 1945 to May 10, 1945, and from June 13, 1945 to 
August 15, 1945; and with the Army from February 1946 to 
February 1949.  This case is before the Board of Veteran's 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Cleveland Regional Office (RO) of the Department of 
Veterans Affairs.  In August 2005, the Board granted a motion 
to advance the case on the Board's docket due to the 
veteran's advanced age.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if any 
action is required on your part.


REMAND

At the outset, it is noteworthy that the veteran's service 
medical records (SMRs) have been either lost or destroyed, 
and that consequently VA has a heightened duty to assist him 
in the development of his claim.

It appears that pertinent medical records are outstanding.  
Private medical records dated from December 1987 to January 
1990 show that the veteran had intercurrent injuries to his 
back in 1981, 1984, and 1987; however, all the medical 
records pertaining to those injuries have not been associated 
with the claims file.  Furthermore, in a September 2000 
statement, the veteran indicated that he is currently 
receiving treatment from Dr. GC.  Records of such records 
have not been associated with the claims file.  As such 
private medical records may have bearing on the veteran's 
claim, they must be secured and considered.  

The evidence of record contains corroborating evidence, 
including the official log book from the Cubits Gap that 
documents an incident in 1945 which fits the description by 
the veteran of the incident he claims resulted in his back 
injury.  While the ship's log lists injuries suffered by 
another seaman, a Chief Engineer, and does not list the 
veteran, this evidence generally supports, and does not 
contradict, the veteran's accounts.  Furthermore, on August 
27, 2002, an unidentified medical professional with Med Plus 
evaluated the veteran and opined that the "WWII incident 
caused today's DJD [degenerative joint disease] in all 
likelihood."  Because there is a heightened duty to assist 
in this case, a VA examination to determine whether it is at 
least as likely as not that the veteran's current back 
disability is related to a back injury in service is 
necessary.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for low back 
disability since his discharge from 
service.  The RO should obtain copies 
of all treatment or evaluation records 
(those not yet secured) from the 
identified sources, specifically 
including all records of any treatment 
prior to 1981, all records associated 
with the 1981, 1984, and 1987 work-
related injuries; complete records from 
Med Plus (the source of the August 27, 
2002 opinion); and all treatment 
records from Dr. GC up to the present. 

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to ascertain the nature and likely 
etiology of his current low back 
disability.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specify the diagnosis for the 
veteran's low back disability, and opine 
whether such disability is at least as 
likely as not related to a back injury in 
service.  The examiner should note the 
veteran's accounts of an injury in 
service, as well as any records of 
intercurrent injuries, the treatment 
records (those already in the file and 
any additional secured), and the medical 
opinion dated August 27, 2002 ( with a 
Med Plus heading).  The examiner should 
explain the rationale for all opinions 
given, and should reconcile any opinion 
with the August 27, 2002 dated opinion .

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


